2022 IL App (3d) 180088-B

                                 Opinion filed March 1, 2022
      ____________________________________________________________________________

                                                    IN THE

                                      APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 12th Judicial Circuit,
                                                        )       Will County, Illinois,
               Plaintiff-Appellee,                      )
                                                        )       Appeal No. 3-18-0088
               v.                                       )       Circuit No. 15-DT-1703
                                                        )
      ROBERT J. ROGERS,                                 )       Honorable
                                                        )       Chrystel L. Gavlin,
               Defendant-Appellant.                     )       Judge, Presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
            Justices Lytton and Holdridge concurred in the judgment and opinion.
      ____________________________________________________________________________

                                                 OPINION

¶1            Defendant, Robert J. Rogers, appeals from his conviction for driving while under the

     influence (DUI). Defendant argues (1) counsel provided ineffective assistance by failing to protect

     defendant’s right to a speedy trial and (2) section 11-501(a)(6) of the Illinois Vehicle Code

     (hereinafter DUI(a)(6)) (625 ILCS 5/11-501(a)(6) (West 2014)) violated his right to due process.

     We initially reversed defendant’s conviction, finding that he had received ineffective assistance of

     counsel. The supreme court reversed, finding that defendant did not receive ineffective assistance,

     and remanded the cause to this court for further proceedings. We now address defendant’s second

     issue.
¶2                                            I. BACKGROUND

¶3             On November 25, 2015, a Joliet police officer investigated an automobile accident. The

     officer found defendant in physical control of a motor vehicle and suspected that defendant was

     “drunk or drugged.” The officer charged defendant, by citation and complaint, with driving under

     the influence of drugs or combination of drugs under section 11-501(a)(4) of the Vehicle Code

     (hereinafter DUI(a)(4)) (id. § 11-501(a)(4)). Defendant was transported from the scene to an area

     hospital for treatment. During the treatment, defendant received a blood test. On December 1,

     2015, the officer filed the citation and complaint.

¶4             On December 14, 2015, private counsel filed a demand for a speedy trial on defendant’s

     behalf.

¶5             On April 6, 2016, the State filed a superseding information that charged defendant with

     two counts of DUI under DUI(a)(4) and DUI(a)(6) of the Vehicle Code (id. § 11-501(a)(4), (a)(6)).

     Both offenses were Class A misdemeanors. Id. § 11-501(c)(1). The case was continued, by

     agreement of the parties, to May 20, 2016.

¶6             On May 20, 2016, the State moved to continue the case. Defense counsel objected and

     announced that the defense was ready for trial. After the court granted the continuance, defense

     counsel agreed to toll speedy trial.

¶7             On June 27, 2016, the State filed a second motion to continue the case because a laboratory

     technician was unavailable to testify at trial. Defense counsel objected to the motion. The court

     granted the motion over counsel’s objection. Defense counsel again agreed to toll speedy trial.

¶8             On September 20, 2016, the State requested a third continuance because a change to section

     11-501 of the Vehicle Code required additional testing on defendant’s blood sample. See Pub. Act

     99-697 (eff. July 29, 2016) (amending 625 ILCS 5/11-501). Defense counsel objected and


                                                        2
       announced that the defense was ready for trial. The court granted the State’s motion over the

       defense objection and set the case for a bench trial on December 5, 2016. The court noted that the

       period counted against the State for purposes of speedy trial.

¶9            On October 28, 2016, the State filed a superseding three-count information. Count I

       charged defendant with DUI(a)(6). Count II charged defendant with DUI(a)(4). Count III charged

       defendant with a third Class A misdemeanor, driving while under the influence of cannabis (625

       ILCS 5/11-501(a)(7) (West 2016)). The case remained set for a bench trial on December 5, 2016.

¶ 10          On December 1, 2016, the parties made an agreed motion to strike the December 5 trial

       date and toll the speedy trial clock until December 20, 2016.

¶ 11          After numerous additional continuances, the case proceeded to a stipulated bench trial on

       January 17, 2018. Before the trial began, the State dismissed counts II and III of the superseding

       information. The parties also stipulated that the arresting officer located defendant in actual

       physical control of a motor vehicle. Thereafter, defendant submitted to blood and urine testing.

       The parties stipulated to the introduction of two laboratory testing reports. The first report was

       dated March 3, 2016, and was from the Illinois State Police forensic science laboratory. It stated

       defendant’s urine tested positive for the presence of an unspecified amount of

       tetrahydrocannabinol (THC) metabolite. The second report was dated October 31, 2016, and was

       from a private laboratory. It stated that defendant had 4.2 nanograms of THC per milliliter of blood

       and 17.4 nanograms of THC per milliliter of urine. The court found defendant guilty of DUI(a)(6)

       and sentenced defendant to 12 months’ court supervision. Defendant appeals.

¶ 12                                             II. ANALYSIS

¶ 13          Defendant first argues trial counsel provided ineffective assistance when counsel failed to

       protect his statutory right to a speedy trial. We initially found that (1) defendant had a statutory


                                                        3
       right to the effective assistance of counsel and (2) counsel was ineffective for failing to assert a

       speedy trial violation that occurred after the State filed the first superseding information on April

       6, 2016, which was subject to compulsory joinder, and the State continued the case on September

       20 to December 5, 2016, over defendant’s objection. In reaching this holding, we reviewed a

       district split on whether the compulsory joinder rule applies when the initial charge is filed by a

       police officer. See People v. Thomas, 2014 IL App (2d) 130660; People v. Kazenko, 2012 IL App

       (3d) 110529. We found the Second District’s decision in Thomas persuasive and rejected our prior

       decision in Kazenko that held that the compulsory joinder rule did not apply.

¶ 14          Following our decision, the State filed a petition for leave to appeal to the supreme court,

       which was granted. The supreme court began by differentiating “between the right to effective

       counsel and the right to appointed counsel.” (Emphases in original.) People v. Rogers, 2021 IL

       126163, ¶ 22. In this case, although defendant retained private counsel, he was nonetheless entitled

       to effective counsel. Id. ¶ 23. Turning to defendant’s ineffective assistance claim, the supreme

       court observed “Whether the [speedy trial] objection would have been meritless hinges on whether

       the compulsory-joinder rule applies and, in turn, whether the speedy-trial period expired.” Id. ¶ 28.

       The supreme court concluded that, despite the conflict between the Second and Third Districts

       regarding the application of the compulsory joinder rule, counsel’s speedy trial objection would

       have been meritless because

                      “The circuit court of Will County sits in the Third District. Thus, the Third District

                      decision in Kazenko controls. In conformity with Kazenko, the charges for which

                      defendant sought to apply the compulsory-joinder rule were brought by the

                      arresting officer through a uniform citation and complaint. Thus, pursuant to the

                      rule announced in Kazenko, the additional 114-day delay was not attributable to the


                                                        4
                      State, and the compulsory-joinder rule did not apply. Counsel cannot be considered

                      ineffective for failing to make or pursue what would have been a meritless motion

                      or objection.” Id. ¶ 32.

       The supreme court reversed our decision finding defendant received ineffective assistance of

       counsel and remanded the cause to this court for further proceedings. Id. ¶ 34.

¶ 15          Following the supreme court’s ruling, we must decide defendant’s second issue, whether

       DUI(a)(6) violated defendant’s right to due process. Criminal statutes that could punish innocent

       behavior violate due process because they are not designed to achieve their purpose. People v.

       Wright, 194 Ill. 2d 1, 25 (2000). To determine if DUI(a)(6) violated defendant’s right to due

       process, we apply the rational basis test, as this section does not impact one of defendant’s

       fundamental rights. People v. Adams, 144 Ill. 2d 381, 390 (1991). Under the rational basis test, we

       will uphold legislation that “bears a reasonable relationship to a public interest to be served, and

       the means adopted are a reasonable method of accomplishing the desired objective.” Id. We review

       the constitutionality of a statute de novo. People v. Madrigal, 241 Ill. 2d 463, 466 (2011).

¶ 16          At the time of defendant’s accident, DUI(a)(6) stated:

                      “A person shall not drive or be in actual physical control of any vehicle within this

                      State while:

                                                     ***

                              (6) there is any amount of a drug, substance, or compound in the person’s

                      breath, blood, or urine resulting from the unlawful use or consumption of cannabis

                      listed in the Cannabis Control Act[.]” 625 ILCS 5/11-501(a)(6) (West 2014).

¶ 17          Defendant argues that this version of DUI(a)(6) is unconstitutional because advances in

       cannabis metabolite analysis have rendered the zero-tolerance policy an unreasonable method of

                                                        5
       accomplishing the legislative objective of protecting the public from drivers impaired by cannabis.

       Defendant further argues our supreme court’s decision in People v. Fate, 159 Ill. 2d 267, 269

       (1994), which held DUI(a)(6) was constitutional, is outdated. Specifically, due to advances in

       cannabis metabolite testing since Fate, it is no longer the case that “ ‘there is no standard that one

       can come up with by which, unlike alcohol in the bloodstream, one can determine whether one

       is—driving under the influence’ ” of cannabis. Id. at 270 (quoting 86th Ill. Gen. Assem., Senate

       Proceedings, May 25, 1989, at 23 (statements of Senator Barkhausen)). In support of this

       argument, defendant cites to Public Act 99-697 (eff. July 29, 2016), which amended sections 11-

       501(a) and 11-501.2 of the Vehicle Code to criminalize the act of driving a motor vehicle when a

       person “has, within 2 hours of driving or being in actual physical control of a vehicle, a [THC]

       concentration in the person’s whole blood or other bodily substance as defined in paragraph 6 of

       subsection (a) of Section 11-501.2 of this Code.” Section 11-501.2(a)(6) states: “[THC]

       concentration means either 5 nanograms or more of delta-9-[THC] per milliliter of whole blood or

       10 nanograms or more of delta-9-[THC] per milliliter of other bodily substance.” 625 ILCS 5/11-

       501.2(a)(6) (West 2018). In other words, section 11-501(a) no longer criminalizes the operation of

       a motor vehicle while a person has any cannabis metabolite in his or her body.

¶ 18          In the past few years, this court has reviewed the constitutionality of DUI(a)(6) twice. In

       People v. Minor, 2019 IL App (3d) 180171, ¶ 22, we reviewed the 2016 version of DUI(a)(6) and

       Fate. We observed that despite the 2016 changes to the Vehicle Code, Fate “remains good law”

       and we cannot overrule it. Id. We noted that although Fate “is not aligned with the current scientific

       ability to detect the presence of active THC or with the reality that cannabis use is widespread,” at

       the time of Minor’s conviction, science could not determine the amount of cannabis he would need




                                                         6
       to ingest to be impaired. Id. ¶¶ 23, 25. We concluded that “the flat prohibition was reasonably

       related to the legislative goal of preventing cannabis-impaired driving.” Id. ¶ 25.

¶ 19          Less than one year later, in People v. Paranto, 2020 IL App (3d) 160719, this court was

       presented with the same issue. Similar to Minor and the instant case, Paranto argued that scientific

       advances undermined Fate. Id. ¶ 17. We observed “when the supreme court ‘ “has declared the

       law on any point, it alone can overrule and modify its previous opinion, and the lower judicial

       tribunals are bound by such decision and it is the duty of such lower tribunals to follow such

       decision in similar cases.” ’ ” (Emphasis in original.) Id. ¶ 18 (quoting Blumenthal v. Brewer, 2016

       IL 118781, ¶ 61, quoting Price v. Philip Morris, Inc., 2015 IL 117687, ¶ 38). We concluded that

       “we are bound by our supreme court’s decision in Fate, we find that the 2014 version of

       [DUI](a)(6), under which defendant was convicted, remains constitutional.” Id.

¶ 20          The instant defendant, like Minor and Paranto before him, was charged under DUI(a)(6)

       in November 2015, before the 2016 amendments to the Vehicle Code became effective. See Pub.

       Act 99-697 (eff. July 29, 2016). At that time, DUI(a)(6) imposed a zero-tolerance policy for

       cannabis, and the Fate holding remained good law. As observed by Minor and Paranto, Fate

       directs our decision in this case. Accordingly, we find that DUI(a)(6), at the time of defendant’s

       accident, bore a reasonable relationship to the legislative objective of keeping cannabis-impaired

       drivers off the road. DUI(a)(6) did not violate defendant’s right to due process.

¶ 21                                           III. CONCLUSION

¶ 22          The judgment of the circuit court of Will County is affirmed.

¶ 23          Affirmed.




                                                        7
                                  No. 3-18-0088


Cite as:                 People v. Rogers, 2022 IL App (3d) 180088-B


Decision Under Review:   Appeal from the Circuit Court of Will County, No. 15-DT-1703;
                         the Hon. Chrystel L. Gavlin, Judge, presiding.


Attorneys                James E. Chadd, Peter A. Carusona, and Sean Conley, of State
for                      Appellate Defender’s Office, of Ottawa, for appellant.
Appellant:


Attorneys                James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino,
for                      Thomas D. Arado, and Mark A. Austill, of State’s Attorneys
Appellee:                Appellate Prosecutor’s Office, of counsel), for the People.




                                        8